DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US 2018/0339681) in view of Abari et al. (US 2019/0361100).
Regarding claims 1, 8, and 15, Salter discloses a system, a computer, and a method, the system comprising:
a sensor including a window (Fig. 5 see housing 22 including an outer lens 24);
at least three lamps positioned to illuminate the window (paragraphs [0041]-[0042]; e.g.,  The light source 26 may include one or more light emitting diodes (LEDs), incandescent bulbs, halogen bulbs, or other sources of light illumination);
a cleaning component (Fig. 5 spay washer 40) positioned to clean the window (paragraphs [0044]-[0045]; e.g.,  the spray washer 40 may spray a cleaning liquid onto the light sensing input 36 of the light sensor 32 to remove dirt, debris, ice, snow and other material that may be located on the light sensor 32); and
a computer communicatively coupled to the sensor, the lamps, and the cleaning component (paragraph [047] see The light assembly 20 includes a controller 60 which receives as an input the sensed light measurement from the light sensor 32 and generates control signals to control each of the spray washer 40);
wherein the computer is programmed to activate the lamps and actuate the cleaning component based on data generated by the sensor during the activations of the lamps (Claim 18; paragraphs [0023], [0047]; e.g., activates a lens cleaner to clean the lens, wherein the controller controls the lens cleaner based on the sensed light intensity).  
Salter fails to specifically disclose each lamp configured to generate different ranges of wavelengths than the other lamps.
However, Abari discloses each lamp configured to generate different ranges of wavelengths than the other lamps (paragraphs [0016], [0019], [0030]; e.g., the light source 202 may emit light beams in four wavelength ranges of 760 nm±5 nm, 850 nm±5 nm, 905 nm±5 nm, and 940 nm±5 nm).
Therefore, taking the teachings of Salter in combination of Abari as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to emit each lamp configured to generate different ranges of wavelengths than the other lamps in order to determine a characteristic of the surrounding environment based on reflections of the light beams (Abari: Abstract).
Regarding claim 3, Salter in combination with Abari discloses the system of claim 1, wherein the sensor is a camera that is one of monochrome or gray/gray/gray/red (Salter: paragraph [0042]; e.g., The light assembly 20 may have different color light sources, e.g., RGB LEDs, to generate different color light outputs and may illuminate light output in a desired light sequence or pattern) and (Abari: paragraphs [0052], [0054], [0056]). 
Regarding claim 4 Salter in combination with Abari discloses the system of claim 1,  wherein the window is one of a lens or a cover positioned in front of the lens of the sensor (Salter: paragraph [0041] see lens 24).  
Regarding claim 5, Salter in combination with Abari discloses the system of claim 1, wherein the ranges of wavelengths are nonoverlapping (Abari: paragraphs [0016], [0019], [0030]).  
Regarding claim 6, Salter in combination with Abari discloses the system of claim 1, wherein the lamps are light-emitting diodes (Salter: paragraph [0041] see LEDs).  
Regarding claim 7, Salter in combination with Abari discloses the system of claim 1, wherein the lamps include at least four lamps (Salter: paragraphs [0041]-[0042]).  
Regarding claims 14 and 19, Salter in combination with Abari discloses the computer and the method of claims 8 and 15, wherein the at least three activations are sequential (Salter: paragraphs [0039], [0042]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Salter in combination with Abari, in view of Newman (US 2018/0143298).
Regarding claim 2, Salter in combination with Abari discloses the system of claim 1, fails to specifically disclose wherein each lamp defines a direction of illumination at an acute angle with the window.  
However, Newman discloses each lamp defines a direction of illumination at an acute angle with the window (paragraphs [0052], [0059]).  
Therefore, taking the teachings of Salter in combination of Abari and Newman as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to emit each lamp defines a direction of illumination at an acute angle with the window for advantages of determining the sensor is obstructed, the system may send a command to a cleaning system to automatically remove the obstruction (Newman: Abstract).
Claims 9-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Salter in combination with Abari, in view of Rice (US 2019/0135239).
Regarding claims 9 and 16, Salter in combination with Abari discloses the computer and the method of claims 8 and 15, fails to specifically disclose wherein the instructions further include to identify a type of obstruction based on the data generated by the sensor during the activations of the lamps, and actuate the cleaning component based on the type of obstruction.  
However, Rice discloses identify a type of obstruction based on the data generated by the sensor during the activations of the lamps (paragraphs [0020], [0038], [0041]; e.g., indicate that the vehicle recently encountered a specific type of debris (e.g., dust, organic matter, salt spray, ice, etc.) ), and actuate the cleaning component based on the type of obstruction (paragraph [0042]; e.g., the controller can determine the spray pattern based at least in part on the type of debris deposited on a sensor).   
Therefore, taking the teachings of Salter in combination of Abari and Rice as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to identify a type of obstruction based on the data generated by the sensor during the activations of the lamps, and actuate the cleaning component based on the type of obstruction in order to provide a spray of the fluid to a sensor of an autonomous vehicle to remove debris from the sensor (Rice: Abstract).  
Regarding claims 10 and 17, Salter in combination with Abari and Rice discloses the computer and the method of claims 9 and 16, wherein the instructions further include to generate a spectral reflectance curve based on the data generated by the sensor during the activations of the lamps, and identify the type of obstruction based on the spectral reflectance curve (Abari: Fig. 2B) and (Rice: paragraphs [0021], [0041]).  
Regarding claims 11 and 18, Salter in combination with Abari and Rice discloses the computer and the method of claims 9 and 16, wherein the instructions further include to generate a map of surface normals based on the data generated by the sensor during the activations of the lamps, and identify the type of obstruction based on the map of surface normal (Rice: paragraphs [0068]-[0069]).  
Regarding claim 12, Salter in combination with Abari and Rice discloses the computer of claim 9, wherein the instructions further include to actuate an air nozzle of the cleaning component and maintain a liquid nozzle as inactive in response to the type of obstruction being water (Salter: paragraphs [0039]-[0040]) and (Rice: paragraphs [0087], [0092]).  
Regarding claim 13, Salter in combination with Abari and Rice discloses the computer of claim 12, wherein the instructions further include to actuate the liquid nozzle in response to the type of obstruction being a first type, and the first type is a type other than water (Rice: paragraphs [0087], [0092]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/            Primary Examiner, Art Unit 3648